Appeal by petitioner, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated September 30, 1963, as confirmed assessed valuations for real property taxes and reduced other such valuations. Order modified, on the law and the facts, by reducing, as to Lot 1 of Block 6931, the assessed valuations of the land to $39,500 and the total valuation to $144,500 for the tax years 1957-58 through 1962-63. As so modified, order affirmed insofar as appealed from, with costs to appellant. In our opinion, the reduction of the assessed valuations of the above-described land to $110,000 for each of the above tax years was contrary to the weight of the evidence which tended to show that the unit lot value adopted by Special Term in confirming the assessments upon Lot 1 of Block 6918 was the value applicable to the land within Lot 1 of Block 6931. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.